DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 9/21/2020 and 10/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  change “Accept” in line 6 to “accept”.  Appropriate correction is required.
Claim(s) 14 is/are objected to because of the following informalities:  change “the remote unit” in line 2 to “a remote unit”.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  make a new paragraph and outdent “in response to” in line 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16, 20 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear what “the paging occasion”  in line 7 is referring to since there two “a paging occasion”, one in claim 13 and another in claim 16. Claim 20 fails to resolve the deficiency of claim 16 and is thus rejected under similar rationale.
Regarding claim 22, it is unclear what “the remote unit” in line 14 is referring to since there is two “a remote unit” in claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20200374780 by Shan et al. (hereinafter Shan) and in view of US PGPub 20180234919 by Tsuda et al. (hereinafter Tsuda).

	Regarding claim 1, Shan teaches a method, comprising: 
	receiving wake up signal configuration information (fig. 3a, terminal device receiving configuration information of a wake-up signal in s01); 
	identifying whether a wake up signal mechanism is enabled (¶ 27, terminal device may determine, based on the usage threshold and the eDRX cycle, whether to listen to the wake-up signal); 
	and monitoring a paging message in a paging occasion based on predefined paging occasion monitoring configuration information (¶ 112, base station pages the terminal device on a corresponding PO, of the terminal device; ¶ 147, S06: The terminal device may listen to the paging message…based on the eDRX cycle, the PTW length), 
	wherein the predefined paging occasion monitoring configuration information is associated with whether the wake up signal mechanism is enabled and at least one of the wake up signal configuration information (¶ 27, terminal device may determine, based on the usage threshold and the eDRX cycle, whether to listen to the wake-up signal; ¶ 134, S04: The core network device determines a PTW length of the terminal device based on the configuration information of the wake-up signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shan’s teachings with Shan’s one or more other embodiments. The motivation is improving resource utilization (Shan ¶ 6). 
	Although Shan teaches the predefined paging occasion monitoring configuration information, Shan does not explicitly disclose the predefined paging occasion monitoring configuration information is associated with channel quality.
	Tsuda in the same or similar field of endeavor teaches eDRX is associated with channel quality (¶ 94-95). By modifying Shan’s teachings of the predefined paging occasion monitoring configuration information with Tsuda’s teachings of eDRX is associated with channel quality, the modification results in the predefined paging occasion monitoring configuration information is associated with channel quality.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shan’s teachings with Tsuda’s above teachings. The motivation is more efficiently managing data transmitted to and from a number of devices on a network (Tsuda ¶ 4). Known work in one field of endeavor (Tsuda prior art) may prompt variations of it for use in either the same field or a different one (Shan prior art) based on design incentives (more efficiently managing data transmitted to and from a number of devices on a network) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 2, the combination the method according to claim 1, wherein the predefined paging occasion monitoring configuration information is preconfigured in accordance with a network protocol or received from a network side (Shan fig. 3A, shows S05 having core network device sending PTW length and eDRX cycle to terminal device).

	Regarding claim 7, the combination teaches the method according to claim 1, wherein said identifying whether the wake up signal mechanism is enabled is based on the wake up signal configuration information (Shan ¶ 27, terminal device may determine, based on the usage threshold and the eDRX cycle, whether to listen to the wake-up signal; fig. 3A, shows terminal device receiving eDRX cycle based on a sequence of steps including S01 which is transmitting configuration information of a wake-up signal to the terminal device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shan’s teachings with Shan’s one or more other embodiments. The motivation is improving resource utilization (Shan ¶ 6). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Tsuda and in further view of US PGPub 20200029302 by Cox et al. (hereinafter Cox).

Regarding claim 8, the combination teaches the method according to claim 1.
Although the combination teaches the channel quality and a wake up signal (Shan fig. 3B, shows sending a wake-up signal in S09), the combination does not explicitly disclose transmitting at least one of the channel quality and detection result of a wake up signal.
	Cox in the same or similar field of endeavor teaches transmitting at least one of a channel quality and detection result of a wake up signal (¶ 94, channel quality information fed back from any of the UEs 601 and 602; fig. 9, shows transmitting a detection flag from 922; ¶ 153, the binary state of the detection flag indicates either the WUS preamble is present within the time-frequency grid or the WUS is absent). By modifying the combination’s teachings of the channel quality and a wake up signal with Cox’s teachings of transmitting at least one of a channel quality and detection result of a wake up signal, the modification results in transmitting at least one of the channel quality and detection result of a wake up signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Cox’s above teachings. The motivation is providing enhancements to achieve even lower power consumption, to make more efficient use of network resources (Cox ¶ 3). Known work in one field of endeavor (Cox prior art) may prompt variations of it for use in either the same field or a different one (Shan prior art) based on design incentives (providing enhancements to achieve even lower power consumption, to make more efficient use of network resources) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Tsuda and in further view of US PGPub 20200229095 by Shrestha et al. (hereinafter Shrestha).

	Regarding claim 9, the combination teaches the method according to claim 1. 
	The combination does not explicitly teaches receiving an identifier based on wake up signal indicating which paging occasion group a remote unit belongs to.
	Shrestha in the same or similar field of endeavor teaches receiving an identifier based on wake up signal indicating which paging occasion group a remote unit belongs to (¶ 113, UEs 101 receiving WUSs may determine whether a corresponding group ID is included in the WUS and proceed according (e.g., proceed to monitor one or more POs if/when the WUS include the group ID assigned to the UE)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Shrestha’s above teachings. The motivation is better manage a number of UEs monitoring a PO (Shrestha ¶ 110). Known work in one field of endeavor (Shrestha prior art) may prompt variations of it for use in either the same field or a different one (Shan prior art) based on design incentives (better manage a number of UEs monitoring a PO) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20200374780 by Shan et al. (hereinafter Shan).

	Regarding claim 13, Shan teaches a method, comprising: 
	transmitting wake up signal configuration information (fig. 3A, shows at S01 transmitting configuration information of a wake-up signal); 
	determining whether to transmit a paging message on a paging occasion based on information obtained from a mobility management entity (¶ 150, S07: The core network device sends the paging message to the network device, where the paging message includes the PTW length of the terminal device. Further, the paging message may further include an ID of the terminal device and/or the eDRX cycle; ¶ 106, core network device 30 may be specifically a mobility management entity (Mobility Management Entity, MME); ¶ 152, S08: The network device determines, based on the eDRX cycle of the terminal device, whether to use the wake-up signal; and if determining to use the wake-up signal, the network device performs step S09; ¶ 153, S09: The network device sends the wake-up signal to the terminal device based on the PTW length, the eDRX cycle, the configuration information of the wake-up signal, and the ID of the terminal device); 
	and in response to determining to transmit the paging message on the paging occasion and a wake up signal mechanism being enabled, transmitting a wake up signal (¶ 152, S08: The network device determines, based on the eDRX cycle of the terminal device, whether to use the wake-up signal; and if determining to use the wake-up signal, the network device performs step S09; ¶ 153, S09: The network device sends the wake-up signal to the terminal device based on the PTW length, the eDRX cycle, the configuration information of the wake-up signal, and the ID of the terminal device; ¶ 27, terminal device may determine, based on the usage threshold and the eDRX cycle, whether to listen to the wake-up signal; ¶ 147, S06: The terminal device may listen to…the wake-up signal based on the eDRX cycle, the PTW length, and the configuration information of the wake-up signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shan’s teachings with Shan’s one or more other embodiments. The motivation is improving resource utilization (Shan ¶ 6).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and in view of US PGPub 20210227466 by Kim et al. (hereinafter Kim).

Regarding claim 14, Shan teaches the method according to claim 13.
	Although Shan teaches the remote unit to monitor the paging message based on predefined paging occasion monitoring configuration information (Shan fig. 3A, shows a terminal device at s06 to listen to a paging message; ¶ 112, base station pages the terminal device on a corresponding PO, of the terminal device; ¶ 147, S06: The terminal device may listen to the paging message…based on the eDRX cycle, the PTW length), Shan does not explicitly disclose indicating the remote unit to monitor the paging message based on predefined paging occasion monitoring configuration information.
	Kim in the same or similar field of endeavor teaches indicating the remote unit to monitor a paging message (¶ 135, UE may receive a WUS to monitor a paging occasion). By modifying Shan’s teachings of the remote unit to monitor the paging message based on predefined paging occasion monitoring configuration information with Kim’s teachings of indicating the remote unit to monitor a paging message, the modification results in indicating the remote unit to monitor the paging message based on predefined paging occasion monitoring configuration information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shan’s teachings with Kim’s above teachings. The motivation is reducing unnecessary power consumption (Kim ¶ 21). Known work in one field of endeavor (Kim prior art) may prompt variations of it for use in either the same field or a different one (Shan prior art) based on design incentives (reducing unnecessary power consumption) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 15, the combination teaches the method according to claim 14, wherein the predefined paging occasion monitoring configuration information is preconfigured in accordance with a network protocol or received from a network side by the remote unit (Shan fig. 3A, shows S05 having core network device sending PTW length and eDRX cycle to terminal device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shan’s teachings with Shan’s one or more other embodiments. The motivation is improving resource utilization (Shan ¶ 6).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and in view of US PGPub 20200029302 by Cox et al. (hereinafter Cox).

Regarding claim 17, Shan teaches the method according to claim 13.
Although Shan teaches a wake up signal (Shan fig. 3B, shows sending a wake-up signal in S09), Shan does not explicitly disclose receiving at least one of channel quality and detection result of a wake up signal.
	Cox in the same or similar field of endeavor teaches receiving at least one of channel quality and detection result of a wake up signal (¶ 94, channel quality information fed back from any of the UEs 601 and 602; fig. 9, shows transmitting a detection flag from 922; ¶ 153, the binary state of the detection flag indicates either the WUS preamble is present within the time-frequency grid or the WUS is absent). By modifying Shan’s teachings of a wake up signal with Cox’s teachings of receiving at least one of channel quality and detection result of a wake up signal, the modification results in receiving at least one of channel quality and detection result of a wake up signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shan’s teachings with Cox’s above teachings. The motivation is providing enhancements to achieve even lower power consumption, to make more efficient use of network resources (Cox ¶ 3). Known work in one field of endeavor (Cox prior art) may prompt variations of it for use in either the same field or a different one (Shan prior art) based on design incentives (providing enhancements to achieve even lower power consumption, to make more efficient use of network resources) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and in view of US PGPub 20200367168 by Hwang et al. (hereinafter Hwang).

	Regarding claim 21, Shan teaches the method according to claim 13.
	Although Shan teaches the wake up signal configuration information (Shan fig. 3A, shows at S01 transmitting configuration information of a wake-up signal), Shan does not explicitly disclose the wake up signal configuration information indicates whether a wake up signal mechanism is enabled.
	Hwang in the same or similar of endeavor teaches wake up signal configuration information indicates whether a wake up signal mechanism is enabled (¶ 5, receiving configuration information related to enabling or disabling of a wake up signal (WUS); ¶ 118, The enabling of the WUS means an operation of allowing a receiving end to monitor a WUS). By modifying Shan’s teachings of the wake up signal configuration information with Hwang’s teachings of wake up signal configuration information further indicates whether a wake up signal mechanism is enabled, the modification results in the wake up signal configuration information indicates whether a wake up signal mechanism is enabled.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shan’s teachings with Hwang’s above teachings. The motivation is transceiving a wake-up signal efficiently in a wireless communication system (Hwang ¶ 20). Known work in one field of endeavor (Hwang prior art) may prompt variations of it for use in either the same field or a different one (Shan prior art) based on design incentives (transceiving a wake-up signal efficiently in a wireless communication system) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim(s) 3-4, 6, 10-11, 18 and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 16, 20 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476